UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-6653


NATHANIEL LEKAI HART,

                 Plaintiff - Appellant,

          v.

BOBBY SHEARIN,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:14-cv-01324-GLR)


Submitted:   August 20, 2015                 Decided:   August 25, 2015



Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel Lekai Hart, Appellant Pro Se. Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nathaniel    Lekai    Hart     appeals    the   district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                         We

have     reviewed    the     record     and     find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Hart v. Shearin, No. 1:14-cv-01324-GLR (D. Md. Mar. 26,

2015).     We dispense with oral argument because the facts and

legal    contentions     are     adequately     presented     in   the   materials

before    this   court     and   argument     would    not   aid   the   decisional

process.



                                                                           AFFIRMED




                                         2